Citation Nr: 9918501	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  97-32 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUE


1.  Entitlement to a waiver of recovery of an overpayment 
improved disability pension in the amount of $8,028.00.  

2.  Entitlement to service connection for a blister in the 
head, claimed as a result of exposure to herbicides.

3.  Entitlement to service connection for upper respiratory 
system disease, claimed as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty from June 1964 to June 
1968.  

Additional development is necessary prior to the commencement 
of appellate review.  The veteran, in response to inquiry 
made by the Board of Veterans' Appeals (Board) in May 1999, 
indicated that he continued to desire a hearing by a member 
of the Board at the regional office.  In view of the 
foregoing, the case is remanded to the RO for the following 
action:  

The veteran should be afforded an 
opportunity to offer testimony at a 
hearing before a member of the Board, to 
be scheduled at the RO.  

Thereafter, the case file should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The appellant may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









